UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                         v.

                                 Senior Airman GEORGE A. MCINNIS
                                         United States Air Force

                                                 ACM S32319

                                                6 January 2016

            Sentence adjudged 25 March 2015 by SPCM convened at Spangdahlem Air
            Base, Germany. Military Judge: Christopher F. Leavey (sitting alone).

            Approved Sentence: Bad-conduct discharge, confinement for 45 days, and
            reduction to E-1.

            Appellate Counsel for the Appellant: Captain Virginia M. Bare.

            Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                      Before

                                 MITCHELL, DUBRISKE, and BROWN
                                      Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                     under Rule of Practice and Procedure 18.4.




PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred.1 Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).




1
   We note the addendum to the staff judge advocate’s recommendation (SJAR) did not specifically advise the
convening authority of his mandatory requirement to consider the SJAR and the report of result of trial before taking
action. See Rule for Courts-Martial 1107(b)(3)(A); Air Force Instruction (AFI) 51-201, Administration of Military
Justice, ¶ 9.20.1.2 (6 June 2013). However, given the convening authority noted he reviewed all matters attached to
the addendum, including the SJAR and report of result of trial, we find Appellant was not prejudiced. The
consistent use of post-trial processing templates found in AFI 51-201 will eliminate unnecessary errors as found
here and better facilitate accurate post-trial processing.
Accordingly, the approved findings and sentence are AFFIRMED.



      FOR THE COURT


      LEAH M. CALAHAN
      Clerk of the Court




                                  2                             ACM S32319